         Case 2:21-cv-00209-JAM-JDP Document 15 Filed 03/22/21 Page 1 of 2


 1   PAUL L. CASS, ESQUIRE     (SBN 158,323)
     7777 GREENBACK LANE #107
 2   CITRUS HEIGHTS CA 95610
     EMAIL: casslaws@aol.com
 3   Telephone: (916) 612-1099
     Facsimile: (916) 536-0739
 4
     Attorneys for Plaintiff DIVINE ENTERPRISES, INC.
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9
                                                   Case No.: 2:21-CV-00209-JAM-JDP
10   DIVINE ENTERPRISES, INC.
11                Plaintiff,                       Placer Court Case No. S-CV-0046010
12         v.
                                                   ORDER TO FILE AMENDED
13   WALMART dba Sam’s Wholesale, and
     DOES 1 through 50, inclusive,                 COMPLAINT BY STIPULATION
14
                  Defendant.
15
                                                   Removal Date: February 3, 2021
16
17
18
19                                         ORDER
20
21         The parties to this action have jointly through their counsel stipulated

22   pursuant to Local Rule 137(c) and Federal Rule of Civil Procedure 15(a)(2) to

23   allow Plaintiff to file an AMENDED COMPLAINT which copy of said Proposed

24   Amended Complaint is attached hereto as ATTACHMENT #1 to the Stipulation.

25
26         The Court hereby accepts the Stipulation and orders that the Proposed

27   Amended Complaint identified as ATTACHMENT #1 to the Stipulation is to be

28   filed by Plaintiff in the above action.



                                               1
                       ORDER TO FILE AMENDED COMPLAINT
         Case 2:21-cv-00209-JAM-JDP Document 15 Filed 03/22/21 Page 2 of 2


 1         Pursuant to Federal Rule of Civil Procedure 15(a)(3) Defendant
 2   WALMART dba Sam’s Wholesale would have 14 days after service of the
 3   amended pleading to file a responsive pleading.
 4
 5         IT IS SO ORDERED
 6
 7   DATED: March 19, 2021            /s/ John A. Mendez
 8                                    THE HONORABLE JOHN A. MENDEZ
 9
                                      UNITED STATES DISTRICT COURT
                                      JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             2
                     ORDER TO FILE AMENDED COMPLAINT
